Action to recover damages for breach of contracts under which the plaintiff constructed two buildings for the defendant, and to recover interest on the final payments under the contracts, which payments were not accepted when the defendant was willing to make them. The contractor agreed to pay the workmen on the jobs the prevailing rates of wages, and a schedule of wage rates was part of the contract. During the progress of the work the prevailing wage rates increased, and although plaintiff would have been able to obtain labor at the rates specified in the schedule, the defendant required that wages be paid at the increased prevailing rates. The statements in the opening of plaintiff’s counsel were accepted as established facts, and judgment was rendered thereon dismissing the complaint. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ. [See 260 App. Div. 807.]